In a negligence action to recover damages for personal injury, medical expenses and loss of services, the plaintiffs appeal: (1) from so much of an order of the Supreme Court, Suffolk County, entered August 17, 1964, as granted the cross motion of the defendants Leigh and Redon for summary judgment and dismissed the complaint as to them; and (2) from so much of an order of said court, entered the same date, as denied reargument of said motion. The first order entered August 17, 1964, insofar as appealed from, is affirmed, with $10 costs and disbursements. No opinion. Appeal from the second order denying reargument dismissed, without costs. Such an order is not appealable (Mitchell V. A. A. Truck Renting Corp., 21 A D 2d 677). Ughetta, Acting P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.